                                                                         Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

SIDNEY A MARTS,

            Petitioner,

v.                                          CASE NO. 3:20cv5956-MCR-MJF

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

          Respondent.
_____________________________________/

                                  ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 12, 2021. ECF No. 16. Petitioner was

furnished a copy of the Report and Recommendation and was afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Court has made a de novo determination of those portions to which

an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, the Court concludes that the Report and Recommendation should be

adopted.
                                                                              Page 2 of 2


         Accordingly, it is ORDERED:

         1. The Magistrate Judge’s Report and Recommendation, ECF No. 16, is

adopted and incorporated by reference in this Order.

         2. The amended petition for writ of habeas corpus, ECF No. 14, challenging

Petitioner’s judgment of conviction and sentence in State of Florida v. Sidney Marts,

Escambia County Circuit Court Case No. 2007-CF-6067, is DISMISSED for lack

of jurisdiction.

         3. The Clerk is directed to close the file.

         DONE AND ORDERED this 30th day of April 2021.




                                           s/  M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5956-MCR-MJF
